Citation Nr: 1119057	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-34 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for rhabdomyolysis with residual proximal muscle weakness (claimed as rhabdomyolysis with acute renal failure).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which found compensation under 38 U.S.C. § 1151 was not warranted for rhabdomyolysis allegedly resulting from complications due to medication prescribed by VA physicians.  The Veteran subsequently initiated and perfected an appeal of this rating determination.

This matter was previously before the Board in November 2009, when it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran seeks compensation under 38 U.S.C. § 1151 for rhabdomyolysis allegedly resulting as a complication from medication prescribed by VA. 38 U.S.C. § 1151 provides compensation shall be awarded for a qualifying additional disability of a Veteran in the same manner as if such additional disability were service connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran by VA under any law administered by the Secretary, and the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

As discussed in the Board's prior remand, in addition to his 38 U.S.C.A. § 1151 claim, the Veteran also filed a civil suit against VA and the U.S. government under the Federal Tort Claims Act in October 2006.  In September 2007, the parties entered into a settlement agreement in which VA admitted no fault, but nonetheless awarded the Veteran $250,000.  At the time of the Board's prior remand, only the initial complaint and settlement stipulation agreement relating to this suit were of record.  No medical records or other potentially pertinent evidence generated as part of this action had been received.  The Board remanded to obtain pertinent documentation associated with the Federal Tort Claims Act claim adjudication.

The actions directed by the Board's November 2009 remand have been completed, and this has resulted in the claims file being expanded to include additional evidence; the newly obtained evidence includes a large set of private medical records.

Unfortunately, even with the added information regarding the settlement of the Federal Tort Claims Act litigation, and with the new evidence added to the claims-file, the Board's latest review of the claims-file reveals that there is insufficient medical evidence to permit adequately informed appellate review at this time.

The Board finds that it is unclear whether or not the Veteran suffers from a permanent disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.

Preliminarily, the Board notes that both of the medical opinions that attempt to address these questions are from 2005.  As discussed below, one of the key unresolved questions in this case is whether the Veteran has any permanent/chronic disability as a result of the pertinent VA prescribed medications and hospitalization in 2004.  Significant time has passed since the 2005 medical opinions were prepared, and new evidence has been added to the claims file.  For example, a December 2007 VA diabetes examination report presents what appears to be a comprehensive accounting of the medical issues the Veteran was being followed for at that time, including numerous disabilities but not including any clear indication of a disability associated with the 2004 VA prescriptions and hospitalization.  Additionally, private medical records have been recently added to the claims file in connection with the Board's remand to obtain pertinent documentation associated with the Federal Tort Claims Act claim adjudication.  The question of the existence of any pertinent chronic residuals was not clearly resolved by the medical opinions from 2005, and now six years later there remains a need to determine whether the Veteran in fact suffers from permanent/chronic residuals of the VA prescriptions and hospitalization in 2004.  Such a determination would benefit substantially from an opportunity to review the new medical records from the past six years (including to obtain VA medical records that have not yet been associated with the claims file) and to examine the Veteran.

The Board observes that the December 2007 VA examination report concerning diabetes refers to the Veteran being actively followed by VA medical caregivers for multiple medical issues.  However, the claims file has not been updated with VA treatment records in quite a number of years.  Under the circumstances, the Board believes that the Veteran's VA medical records from the past six to seven years could be pertinent to the issue on appeal.  VA medical records are considered part of the record on appeal since they are within VA's constructive possession, and these records must be considered in deciding the appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2).  The Board finds that VA should attempt to obtain all the VA treatment records not yet associated with the claims file.

The pertinent VA examination report of record, dated in March 2005, opines that the Veteran had "acute renal failure from the statin drug Zocor, with residual proximal muscle weakness."  The examiner opined that there was "acute renal failure secondary to the rhabdomyolysis, which appears to have resolved without residuals."  Thus, the opinion appears to suggest that the Veteran's renal failure was acute with no residuals, but that the Veteran in March 2005 still had muscle weakness secondary to rhabdomyolysis.  It is not entirely clear whether (1) any existing chronic diagnosis is identified here, and (2) whether any such chronic disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.

The Board notes that the claims-file includes an August 2005 private medical opinion that opines that the Veteran's loss of muscular strength is nearly certainly permanent and that VA "violated the recognized standard of medical care" in its management of the Veteran's prescriptions.  However, this private medical opinion also appears to be inadequate to permit informed appellate review at this time.  For instance, the August 2005 private opinion states as part of its factual predicate that "it is my understanding that [the Veteran] was a 64 year-old male with chronic renal failure ... who was prescribed simvastatin which he received via mail from the Veteran's Administration Medical Center."  The private medical opinion appears to operate from the belief that the Veteran has "chronic renal failure" and the report further appears to indicate the belief that the Veteran had chronic renal failure at the time that the VA prescribed medications at issue in this case.  Other substantial medical evidence, such as the March 2005 VA examination report and contemporaneous VA treatment records from 2004, appears to indicate that the Veteran has only ever had acute renal failure, not chronic, and furthermore that the acute renal failure came as a result of the prescriptions in question.

There remain highly pertinent contradictions and lack of clarity concerning the conflicting factual predicates of the analysis in the medical opinions of record.  Neither pertinent medical opinion of record addresses these contradictions to establish greater persuasive and probative value.

Without probative evidence establishing a basis for an informed determination as to the nature of any current residuals of the pertinent prescriptions, and without probative evidence establishing a basis for an informed determination as to whether any such chronic residuals are proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable, the informed appellate review may not proceed.  Even assuming, for the sake of argument, that the Veteran has experienced problems due to prescriptions he received under the medical advice and care of VA, entitlement to the benefit sought requires that chronic disability be shown to be proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.

The Board finds that there remains no medical opinion of record that probatively and clearly addresses the essential medical questions in this appeal.  The Board finds that a new VA examination and opinion are needed for the purpose of determining (1) the nature and extent of the Veteran's pertinent disabilities that may be related to the pertinent prescription medications in question (including which, if any, such residuals involve chronic disability), and (2) if any chronic disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all of the Veteran's pertinent VA medical records from 2004 to present and ensure that copies of these records are associated them with the claims file.

2.  After completion of the above, the Veteran should be scheduled for a VA examination with an appropriate examiner.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After examination of the Veteran and review of the claims file, the examiner is to express an opinion as to: 

a)  Please specifically identify all chronic disability residuals associated with the Veteran's statin medications prescribed by VA?

b)  With regard to each disability identified in responding to the above, is it at least as like as not (a 50 percent probability or greater) that the Veteran incurred the disability as a result of VA treatment?  In answering this question, please specifically address the treatment records.

c)  For each disability found above to have resulted from VA treatment, the examiner should offer an opinion as to whether the proximate cause was the result of either (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or (ii) an event not reasonably foreseeable.  A complete rationale for the opinion expressed should be provided.

3.  After completion of the above, the RO should review the expanded record and determine if the benefit sought can be granted.  If the claim remains denied, then the RO should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


